Citation Nr: 0923207	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected type II diabetes mellitus.

2.	Entitlement to service connection for chronic 
hypertension, to include as secondary to in-service 
herbicide exposure or to service-connected diabetes 
mellitus.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2006, April 2007 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with peripheral neuropathy 
of the left lower extremity.

2.	Chronic hypertension was not manifested in active service 
or within one year of service discharge, and any current 
chronic hypertension is not otherwise etiologically 
related to such service or to service-connected type II 
diabetes mellitus.

3.	The Veteran is service-connected for type II diabetes 
mellitus, evaluated as 20 percent disabling; bilateral 
neuropathy of the upper extremities, separately evaluated 
as 10 percent disabling; neuropathy of the right lower 
extremity, evaluated as 10 percent disabling, recurrent 
tinnitus, evaluated as 10 percent disabling, and 
onychomycosis of all toenails, erectile dysfunction and 
bilateral hearing loss, each evaluated as noncompensable, 
with a combined evaluation of 50 percent.

4.	The Veteran does not meet the schedular criteria for TDIU, 
and his service-connected disabilities do not cause him to 
be unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.	Peripheral neuropathy was not incurred in or aggravated by 
active duty service nor was it proximately caused or 
aggravated by the Veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.	Chronic hypertension was not incurred in or aggravated by 
active duty service, service incurrence may not be 
presumed, nor was it proximately caused or aggravated by 
the Veteran's service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.	The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in October 2006, 
April 2007 and June 2008.  The RO's August 2006, February 
2007 and April 2008 notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) and have also been obtained, as have 
Social Security Administration (SSA) disability records.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA examinations in September 2006 and April 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a Veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

Peripheral Neuropathy of the Left Lower Extremity

The Veteran maintains he suffers from peripheral neuropathy 
of the left lower extremity as secondary to his service-
connected type II diabetes mellitus.  However, the Board also 
notes that there is no evidence that the Veteran is currently 
diagnosed with, or is being treated for, peripheral 
neuropathy of the left lower extremity.  In this regard, the 
Board observes a September 2006 VA examination report 
indicates the Veteran suffers from diabetic neuropathy of 
both upper and the right lower extremities, but specifically 
notes no neuropathy of the left lower extremity is present.  

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of peripheral neuropathy of the left 
lower extremity.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that he 
suffers from such a disorder, and all evidence included in 
the record weighs against granting the Veteran's claim.

Chronic Hypertension

The Veteran maintains that his current chronic hypertension 
is the direct result of his active service.  Specifically, he 
asserts that this disorder the result of in-service herbicide 
exposure, in particular Agent Orange.  Alternatively, the 
Veteran asserts his chronic hypertension is proximately due 
to, or has been aggravated by, his service-connected diabetes 
mellitus.

Without addressing whether or not the Veteran was actually 
exposed to herbicides while on active duty, the Board notes 
that presumptive service connection is not warranted for the 
Veteran's claim of entitlement to service connection for 
chronic hypertension, as this disability is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2008) that qualifies 
for presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, the Veteran 
has not presented the Board with any competent medical 
opinion, scientific, or competent medical evidence linking 
chronic hypertension to herbicide exposure.  Therefore, the 
Board concludes that, regardless of whether the Veteran was 
actually exposed to herbicides in service, the preponderance 
of the evidence is against service connection as secondary to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) 
(the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).

As the Veteran's claim of service connection for chronic 
hypertension as secondary to herbicide exposure fails, the 
Board will consider whether the evidence demonstrates that 
the Veteran suffers from chronic hypertension that was 
incurred during service or is otherwise related to service, 
to include as secondary to service-connected diabetes 
mellitus.  See Combee, supra.  To this extent, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim, and the claim of service connection for 
chronic hypertension must be denied.

With regards to direct service connection, service medical 
records are absent complaints, findings or diagnoses of 
hypertension during service.  In addition, during the 
clinical examination for separation from service, the 
Veteran's heart and vascular system were evaluated as normal, 
and no indication of a chronic disorder was noted.  Thus, 
there is no medical evidence that shows the Veteran suffered 
from hypertension during service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with chronic hypertension in 2006.  This is over 35 
years since the Veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of hypertension weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including hypertension, 
may be presumed to have occurred in service if manifested to 
a degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Veteran was not diagnosed with chronic hypertension until 
2006, approximately 36 years after discharge from active 
service.  Therefore, the presumption of service connection 
does not apply in this case.

With respect to secondary service connection, the Veteran 
contends that his diagnosed chronic hypertension was 
proximately caused by his service-connected type II diabetes 
mellitus.  Alternatively, he argues that this disorder has 
been aggravated by his service-connected type II diabetes 
mellitus.  However, the record does not contain competent 
medical evidence or a competent medical opinion establishing 
an etiological link between the current hypertension and his 
service-connected type II diabetes mellitus.  In addition, 
there is no competent evidence of record that the Veteran's 
type II diabetes mellitus has caused this condition to 
increase in severity beyond its natural progression.  

With regards to the Veteran's secondary service connection 
claim, he was afforded a VA examination in April 2008.  After 
physically examining the Veteran and reviewing the claims 
file, the examiner opined that the Veteran's hypertension is 
less likely than not related to his diabetes mellitus.  In 
support of this opinion, the VA examiner noted the Veteran 
suffers from essential hypertension, with risk factors such 
as family history, obesity, stress and dietary sodium, as 
opposed to secondary hypertension, which could be due to or 
aggravated by diabetes mellitus.  

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed hypertension is the result of or has 
been aggravated by his service-connected type II diabetes 
mellitus.  However, as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed chronic 
hypertension.  A VA examiner has opined that this condition 
is not proximately due to or aggravated by type II diabetes 
mellitus.  The normal medical findings at the time of 
separation from service, as well as the absence of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the Veteran's 
hypertension, because this condition did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  

Accordingly, the Board concludes that the preponderance of  
the evidence is against the claim for service connection for 
chronic hypertension, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In the instant case, the Veteran is service-connected for 
type II diabetes mellitus, evaluated as 20 percent disabling; 
bilateral neuropathy of the upper extremities, separately 
evaluated as 10 percent disabling; neuropathy of the right 
lower extremity, evaluated as 10 percent disabling, recurrent 
tinnitus, evaluated as 10 percent disabling, and 
onychomycosis of all toenails, erectile dysfunction and 
bilateral hearing loss, each evaluated as noncompensable.  
His combined rating is 50 percent.  Therefore, the Veteran 
does not meet the schedular criteria for TDIU pursuant to 38 
C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU 
must be denied.   

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not indicate that the 
Veteran is unemployable due to service connected disability.  
38 C.F.R. § 4.16(b) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service-connected disabilities have resulted in his 
unemployability.  The Board acknowledges that the Veteran 
does not currently hold full-time employment.  However, the 
Board notes that the Veteran has not submitted competent 
medical evidence indicating he is unable to work due to his 
service-connected disabilities.  In the absence of such 
factors, while the Veteran is currently unemployed, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not 
met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1996).











ORDER

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for chronic hypertension is denied.

TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


